Case 0:12-cr-60016-KMW Document 230-1 Entered on FLSD Docket 01/05/2021 Page 1 of 32




                           E xhibit
                                       A
Case 0:12-cr-60016-KMW Document 230-1 Entered on FLSD Docket 01/05/2021 Page 2 of 32




     A Look InsideA FederalPrison W ith Covid-lg:FClSeagoville
     W alterPavlo Contributor
     PersonalFinance
     /bvrite-(.
              -te
                lr?-
                   &l'
                     f//,anclfcc/lfl-c on J4
                                           7/'
                                             ?F/c t.
                                                   (411.1rcrïr/'
                                                               ?ts
                                                                 zb
                                                                  nl
                                                                   'tutttillns

     l get calls from prisons, fam ily m em bers and Bureau of Prisons corrections ofticers, al1
     frustrated w ith how the agency hashandled COV ID-19                        .




     There are 1,334 federalinm atesand 596 BOP staffw ho have confirm ed positive testresults
     forCovid-19 nationwide (As of August 2020) ... 10,098inmates and 853 staff have
     recovered ...m ust be that great m edicalcare.There have been 114 federal inm ate deaths
     and 1BOP staffm em berdeath attributed to Covid-l9.

    Prison:W arning COV 1D -19 Inside
    Prison:W arning CO V ID -19 lnside GETTY

     Oneinm atewrotem e from FCISeagoville (Texas)to share the conditionsofa day in
    his life and,as he putit,vel.y possibly hislast.Igive him a voice here because Ihope
    to encourage others to step forw ard w ith confidence thattheir stories w illbe heard
    and thatsomeonewillact(Congress,Office ofInspectorGeneral...oreven theBOP)
    to fix thetragedy ofourfederalprison system .

    The voices of som eone in prison are im portant,because 1 find them accurate,
    sincere,and hopeful.This is one ofthem ,a 4o year old white m ale (age and race
    m ay orm ay notreflecttheperson ...outoffearofretribution).Prison issupposed to
    be difficult,butitisdownrightinhum anethese days.


    FCfSeagoville,whereftzm con/ncd,is tzlow-securityfederalprison.The inmate
    housing is entirely communal, i.e., no sel
                                             f-contained rooms (unlike some
    ïnslflulïons havinq in-cell toilets, sinks, showers, etc.),. and activities (such as
    dining,recreation,education,library,chapel,com m issary,laundry,m edical) all
    occur in specialized locations,separatefrom the dormitories,and conducted en
    m (1SSe.

    Thisprison isnotequippedforlong-term lockdowns:inmatescannotberestricted
    totheircells.Even during ''
                              m odihedoperationsn''inplaceheresinceccrl!/M archof
    2o2o - by which prisoners residing in each housing unit are (nominally and
    ostensibly)keptseparatefrom theothers- intra-unitinmate-to-inmateandgroup
    interaction continues among the15o to 300 persons confned in closeproxim i@
                                                                   1
Case 0:12-cr-60016-KMW Document 230-1 Entered on FLSD Docket 01/05/2021 Page 3 of 32




     due to thegross overcrowding in each building which,foryears,has seen crcr!/
     non-living area converted to bunk space.
    N o ''
         social distancing''w hatsoever is possible here.There is sim plv no plaee in
    these housing units where prisoners can Wnd sixfeetof distancefrom anyone
    else.Of course,thisphysicalimpossibili> hasn'tstopped the adm inistration #-orn
                                                                                 .

    posting wink-and-nod signs purporting to ''       require'' six feet of social
    distancing.Indeed,the existence of the signs speaks cynicalvolumes.Since the
    rntzpbrïl!/ofinm atesarehoused in roomscontainingfrom s to Jgpeople,themost
    that slaF can prcclïccll!/directis thatinmates ''
            .                                       sleep head lo toe''(thatis,each
    double bunk should contain one manfacing onett?tw while the other orients his
     body in thereverse).
     Our cells lack tables - in ordinary tim es we are directed to the dininq hallfor
     m eals and to the library to w rite.So w e eat standing up against our lockers or
    sitting down on our bunks,hunched over ourS> rofoam lrtw s and bag lunches
     (containing thesam eprocessed carbohydrates delivered crcr!/day to the housing
     units - and picked up b!/streaming lines of inmatesstanding barely six inches
     apart).Inm ates gather lw the scores to w atch television, to use telephones and
     computers,atmailcallandpillline,and wheneveran adm inistrativestaffmem ber
     accidentally showsup insideahousing unit.W earing offacemasksisnotenforced
     as to either prisoners or of cers.Sanitation supplies (bleach, soap) are not
     regularly available,despitetheposting ofbulletinspurporting to describefrequent
    sterilization procedures.M any such bulletins have been posted,containinq w ords
    like ''mustn''butourresponse (fftznponccared to inquire,which assuredly no one
    does)could onl!/be ''can'
                            t''when wearesimply notprovided with themeans.
    Beforethevirus,prisonersperform allmeniallaborso thatstaffarerequired onl!/
    to lurn keys.But now,federalemployees are shouldering more of the work of
    operating the prison, and slcf/ loath to do the work that l/
                                   .                            zc!/ would rather
    supervise.So instead of biweekly,our clothes are now on/!/laundered ccnlrc//g
    oncc per week.H ow ever - since inm ates are ond!/ authorized to possess a
    maximum of three sets of clothing, and that' s all they've gftlcn us - we are
    therefore required to eitherwearthesameclothesacrosstwo to threedtw s,or to
    hand-wash them in showersand sinks(hardly a truecleansing,and worthlessin
    terms of sanitization).This disgusting circumstance has been embraced lw
    responsibleof cialsup toand including the Gcrdcn.
    Om cials instantiated '' m odT ed operations''earlier this l/ccr in preparation for
    potentialinfltration bp thenovelcoronavirus.Butduring thatperiod,inmatesand
    staffstillrrlfnglcd-fzvcdp between buildings,e.g.,atthechow hall.LW TCO. R workers
    (who manufacture military uniforms for pennies per hour) and food service
Case 0:12-cr-60016-KMW Document 230-1 Entered on FLSD Docket 01/05/2021 Page 4 of 32




    Yorkcrs,inparticular,continued to congregatedailyfrom multiplehousing units
     to work atcentrallocations,and then returned to their respective buildings each
     dcp.fn spite of the obviousfactthatreduction of overcrowding has alwaysbeen
     the most direct (and loudly touted) tt?c!/ to mitigate the spread of the virus,
     t/frlztcll!/ no inm ates atFCI Seagoville w ere granted ''
                                                              com passionate release ''or
     even transferred to ''hom e conhnementn''under the putatively broad ltzrllttdc
     afforded E)!/the CAR.E'
                           S .Acland mem oranda issued dw theAttorney General.So,
     overcrow ding persists,and ''
                                 socialdistancing''is tzdeliberately ironic construct
     here.

     W hcn,onJune25,zozo,anumberofcovid-agcaseswerereported bp inmates,the
     virus was quickly confrmed to have spread throughout the entire prison.The
     responseof administrativesltzffundcr N tzrdcn Zook was,bizarrely,to cFcclfrcl!/
     ''mix-n-match''prisoners:Thosefound or suspected to be 'sositive''were moved
    into certain designated units,while space was madefor them lw sim ultaneously
     moving others out; the same went for ''          symptom atic'' inmates and
     ''negatives.''Thiscircusresulted in thousandsupon thousandsofm ovesoverdtws
     and
     ''
           weeks, involving mass gatherings of inmates of all ages and of varied
       cohortsn''withnophysicaldistancebetween them,breathing hctzt/ï/p/-ozn exertion
    in helpinq one another to ccrrp hundreds of pounds of personalproperty each
    from pointyttopointB (topointC topointD topointE lt)pointF);m ostinmates
    lrcrcm orcd severaltim es.

     To date, as of August 12, zo2o, over J,.
                                            a5o prisoners - virtually the entire
    population - have testedpositive..
                                     ,
                                     41least.aprïsoncrshavebeen killed dw thevirus
    atFCISeagoville,which immediately skyrocketed to the top of the charts OJ-BOP
    facilities in terms of number and proportion of inmates confrm ed infected.l!/
    Friday,July 24,2o2o,onlp about1oo ofusremained negativeand asymptomatic;
    allofthesewerecollectedfrom thevarioushousing unitsand crowded intoa single
    (newly vacated lw positive inmates, but not cleaned or sanitized) building now
    designated ''quarantine.''lam oneofthese.
     Up to this point, inm ates had all been tested several rfm es, w ith the results
    retttrningJ-om the lab within about,,2dayseach time.(AbbottRapid Tests were
    also utilized on occasion.)Upon receiptof results,inm ates were ''separated lw
    cohortn''butwereh-equently mixed up.  .M tzn!/times,a setof inmatesweremoved
    into mp building (of negatives) onl!/to be removed,hours later,when their test
    results @ om samples taken days before)came backpositive - after,of course,
    theyhad hadsubstantialopportunity toinfectothers.
Case 0:12-cr-60016-KMW Document 230-1 Entered on FLSD Docket 01/05/2021 Page 5 of 32




     On July 28,zo2o,four daysa/'crIand the other ''  negatives''were moved to the
     ''quarantine''building,allaoo-odd ofusweretested again and oursamplessentto
     a Iab.Resultsw erenotprovided to inm ates  .




     OnAugust7,202% weweretold d)!/M s.Long in Health Servicesthat''
                                                                   it'
                                                                     sbetter#'
     you and all of the inmates gcl it, so we can open up the whole
     compound.''Although tt?e ''negative''inm ates w ere the m inority, the apparently
    jlippantintention ofom cialsto infectusallforthesakeofexpediencewasshocking
    gftlcn theseriousriskofsevereïnp'ur!/ordeathinvolved.
     On August9,zozo,four inmates were rem ovedfrom this ''quarantine''building
     based on therclurn ofpositive testresultsfrom theJ'
                                                       ul!/28th samples.OnAuqust
     1o,tu?o m orc 'sositives''tscrc removed;and on Augusl4J,anotherfour inmates
     were lcggpd 'sositive''and removed.Irem ain in the ''
                                                         negative''cohort,buthave
     notbeen tested since J'
                           ud!/28th.

    Indeed,nofurthertesting hasbeen conducted;pclthoseseveralinmatesrem oved
    within thepastweek were,infact,'àositive''rtt?o and a halfweekstzgo when their
    samples were taken on J'    ulp 28th.Presumablv enough, àhcp infected some
    unknown num ber of us pclremaining in this building.There are thus, almost
    certainly, 'àositive''inmates here with me rightnow,as a resultof this oo cftl!
    practice;and oddsarethattzlleastoneadditionalinm atehasbeen infeeted bp any
    ofthe ten known positivesnotremoved untilearlierthisweek.And,oddsare,this
    nonzeronumberofnew positiveshasbeen infecting therestofuseversince.
    But on Augusl 11, 2ozo,Assocïtztc W '
                                        tzrdcn Bavliss and Acting Captain Sm ith
    (accompanied d)!/Nurse Campese) addressed agroup of inm ates here, in this
     ''
      quarantine''building,and toldusthatwewillremain herefor:4 daysbeyond the
    last (rolling) removal of a 'q posftïtlp''inmate, and that no further testinq is
    scheduled.                    '
    Inm atesw hopreviously testedpositive,now located throughouttheïnstfm lïon, are
    being reclass/ ed as ''recoveredn''notbased on any negativetestresults- they'
                                                                                re
    stillpositivefor the virus - butond!/based on thepassage of ao dtws without
    reported symptoms,which apparently m cans they are no longer infectious.Fcl
    ratherthan place ussafely with them,orconductrapid tests to separateus/-orn
    danger,weareforced to remain housed with infectiousand unident/edpositive
    inm ates.

    Thissystem isproblem aticforreasonsplain enough;butworstistheunreasonable
    course of cclïon to date,culminating in the stunning decision to Ieave us to
    succum btoinfection b!/attrition in the ''quarantine''building atFCISeagoville.
                                            4
'                            I                       '              j

    Case 0:12-cr-60016-KMW Document 230-1 Entered on FLSD Docket 01/05/2021 Page 6 of 32




        Follow m e on Tw itterorLinkedln.Check outm y w ebsite orsom e ofm y other
        w ork here.
        w alterPavlo




                                                 5
Case 0:12-cr-60016-KMW Document 230-1 Entered on FLSD Docket 01/05/2021 Page 7 of 32




                           E xhib it
                                       B
Case 0:12-cr-60016-KMW Document 230-1 Entered on FLSD Docket 01/05/2021 Page 8 of 32




       cll
         s TheUniversityofTexasatAustin                  y        COV ID,Corrections,
      kJ
       * Lyndon R lohnson School                       y .

           ofPublic Affairs                                       anU OversjgsiProjeW
                                                             1.
Case 0:12-cr-60016-KMW Document 230-1 Entered on FLSD Docket 01/05/2021 Page 9 of 32




                             COVID,Corrections,and OversightProject

        PROJEG DATA TEAM
        W illiam Bucknall
        LBJSchoolofPublicAffairs
        M.P.AY.(expected 2020)
        Destiny M oreno
        LBJ SchoolofPublicAffairs
        M.P.AY.(expected 2022)


        PRO JEG DIREG O RS
        Michele Deitch,J.D.,M.SC.
        Distinguished SeniorLecturer
        ProjectDirector
        LBJSchoolofPublicAffairs
       AlyciaW elch,M .P.AS.,M .S.S.W
       ProjectAssociate Director
        LBJSchoolofPublicAffairs




       CO VID A ND CO RRECTIO NS:A PRO FILE O FCO VID DEATHS IN CUSTO DY IN TEXAS




       Preferred citation:




       Please directanyinquiriesto M ichele Dei
                                              tch atMichele.Deitch@austin.utexas.edu.

       Thisreportwasproduced withthe generoussuppor'   tofthe Lyndon B. Johnson SchoolofPublicAffairs
       atthe UniversityofTexasatA ustinand Arnold Ventures.
Case 0:12-cr-60016-KMW Document 230-1 Entered on FLSD Docket 01/05/2021 Page 10 of
                                      32




        How havedeathsfrom COWD fnTexasprfsonsandjailscbangedsincethestartofthepan(/emfc?......7

        1#(71A/cftnc/(?cptfls1
                             -r?q-
                                 t?ptcp:;Jnrl
                                            'l;(7r?ï;p,r?c/)'LtiIsl
                                                                  -r?;?()1?()(:clrrlr)é)rt?ttnJnrt?%.1ç)tl:;)'tHé,réi3
                                                                                                                     .3.........................-............... é
                                                                                                                                                                 )




        W hichTexasprison facilitieshave bad the highestnum bersofdeathsfrom CO 7!D ?.............................14
Case 0:12-cr-60016-KMW Document 230-1 Entered on FLSD Docket 01/05/2021 Page 11 of
                                      32



               Figure 14:TDCJ Prison Facilitieswiththe HighestNum bersofPrison CO VID Deaths.....................14




     VI. Demographiccharacteristicsofthosewhodiedfrom COVID inTexasprisonsandjails......................15
         How have CO VID deathsin prison custody a'ected diKerentage groups?.............................................15




         /-/t7kl//1é)t't?(7(5)L/ILAcït?é't/né;iç)(:tk1;tclcf)ré?fft?(rtt?(b(2,
                                                                             '/fE,rt?rltrLk(:J
                                                                                             '
                                                                                             p,It;rclLJ;)s3
                                                                                                          .
                                                                                                          1.........-............................................1;'



         Whatarethedemographiccharacteristicsofthose wbodiedfrom COVID inTexasjails'
                                                                                   ?.....................17
         W hatare the dem ographiccharacteristicsofcorrectfonsstaffwho died from CO VID ?.........................17
     VII. Convictionand Sentencing StatusofThoseW ho Died from COVID in Custody inTexas....................18
         Had thepeop/ewhodied from COVID inTexasjailsbeenconvictedo/acrime?...................................18


         $/k//1):vzi?rE?J)E?ç7;nIçDks//lc)cfl
                                            -t?(/ /rc)rrl(74:)b/ILD I
                                                                    -
                                                                    rl-
                                                                      /-
                                                                       E?ptépé;J7risc)r?é;irl(réprfïk?répte?c/9
                                                                                                              ....................-.............................111


         W ere people who died from CO VID in TexasprisonsIikel
                                                              y to be re/eased som eday?...........................19




               Figure23:BreakdownofTexasPrisonCOVID Deathsby Percentage ofSentenceCom pleted .....20
         W erepeople who died from COVID in Texasprisonseligible orapproved forparole?..........................21
Case 0:12-cr-60016-KMW Document 230-1 Entered on FLSD Docket 01/05/2021 Page 12 of
                                      32




     1. Introduu ion
     COVID-I9 hashad a uniquelydevastating impact                                                      sentences,parole eligibili
                                                                                                                                ty,and convictiono/ense.
     onprisonsandjailsacrossthecountry.Atone                                                           Bypresenting thisinform ation,we hopeto create a
     point,prisonsandjailsrepresented 44 ofthetop                                                      moredetailed picture ofthe tollofCOVID inTexas
     50 COVID clustersinthe United States.lCrim inal                                                   prisonsand jails.The contextand implicationsof
     justiceadvocates,policymakers,andpublicheal
                                               th                                                     thedata willbe exam ined in afuturereporl.
     specialistsalike are seeking inform ationaboutthe
     tollofthecrisisand possiblesolutionsto address                                                   Thisbriefcoversoolystate-operated prisons
     it.To tryto meetthe dem and forthiskind ofdata,                                                   and county-operated jails.O urcountsofCOVID
     ahandfuloforganizationsare tracking the spread                                                   infectionsand deathsinTexasdo notinclude
     ofCOVID-I9 incorrectionalfacilitiesand related                                                   federalprisonfacili
                                                                                                                        tiesorlm migrati
                                                                                                                                       onsand
     policy responses(see,forexample,the data                                                         CustomsEnforcem ent(ICE)facilities.
     collectioneffortsofTheMarshallProjec'
                                         t,thePrison                                                  Throughoutthisbrief,theterm ''staffdeaths''
     Policy Ini
              tiative,theTexasJustice Ini
                                        tiative, and the
                                                                                                      includesonlythoseem ployeesw ho worked in a
     UCLA COVID Behind BarsProject).The information                                                   state orIocalcorrectionalfacilityatthetim eoftheir
     collected bythese organizationssparked questions
                                                                                                      deatlafrol4)CO VID,suclaascorrectio' -lalofficers,
     forourteam ofLBJSchoolresearchers?about                                                          prison clergy,orm edicalstaff.W e did notinclude
     Texas'response to the virusin i ts correctional                                                  tiiedeatl)sofar)yIaw e!aforcenlelltofficiaIs,stlcl
                                                                                                                                                       a
     facili
          tiesandthe m orethan 231 Iivesthevirushas
                                                                                                      assheriY'sdeputiesworking apatrolfunction,w ho
     takenasofearlyOctober2020.A forlhcom in:
     repor' tw illexplorethese questionsin detail.Inthe                                               were notworking ina prisonorjailatthetime of
                                                                                                      theirdeath.''Prisondeaths''refersto deathsof
     interim ,thisbriefoffersaprelim inary exam ination
                                                                                                      people incarcerated inprisons.ForTexasprison
     ofsom eoftheTexas-speci    ficdataaboutCO VID
                                                                                                      deaths,tFisincludesindividuatsincarcerated in
     deathsin prisonsand jails.3                                                                      facili
                                                                                                           tiesoperated orcontracted bytheTexas
     Provided here are figuresto klelp estalalish a                                                    DepartmentofCriminalJustice (TDCJ),whose
     shared understandicg ofthe problem'sscope                                                        custodialdeath reportIisted COVID asthecause of
     and a starting place fordiscussionaboutpotential                                                 death,aswellasdeathsannounced in statem ents
     policy responses.The briefbeginswithsom e key                                                    released onTDCJ' Swebsi  te asresul
                                                                                                                                        ting from
     datapointsforeasyreference.Then,we providean                                                     COVID.Theterm ''jaildeaths''referstothose
     overview ofthe deathtollofincarcerated people                                                    people who died from CO VID while detained in
     and peoplewho staffTexasprisonsand jails.W e                                                     county-runjails,asdeterm ined bythejailagencies
     compare Texas'prisondeathsasa proportionof                                                       intheircustodialdeathrepor
                                                                                                                               'tsorrepor
                                                                                                                                        'tsto the
     the prison populationand infection rateswiththose                                                TexasCom missionocJailStandards(TCJS).
     forthe stateasaw hole,the nationoverall,and
                                                                                                      Alldataused inthisbriefwere collected beginning
     some peerprisonsystemsin otherjuri
                                      sdictions.                                                      earlyMarch2020throughourIastupdate on
     Nextisananalysisofthe demographicsofpeople
                                                                                                      October4,2020.Forfullcalculation and sourcing
     who died interm softheirage and race.W ethen
                                                                                                      details,seethe M ethodologicalA ppendix.
     brieflyexar-
                nine the1egaIstatusofthose wh( 3
     died incustody,including theirconviction status,

     1 Cè)(
          :3,
            k'IE7clt1stinrsreferto(
                                  .)            ,!
                                   .Jrtau!.'ir't.s$:)f(2:,..
                                                           .9
                                                            e.0I1,llci'
                                                                      nt')'
                                                                          tt'.)asà')('h(IfIcq1t$
                                                                                               .t,vv'C)rl
                                                                                                        z:#')Ia('t'?,;.;rtlvï),)tg''
                                                                                                                                   r'h.t.N')'
                                                                                                                                            .?. .4..)t!
                                                                                                                                              /h'     x'L7,!'h'c'.
                                                                                                                                                                 ïs'''-t.)rt),jt.
                                                                                                                                                                                1virtIsir)t1)t,
        U.S.:LatestMapand CaseCount,'?The New YorkTim es,Updated Septem ber6,2020,1:33A.M .E.                                                  T.,
        hlps://www.npimes.      cor
                                  n/interacti      ve/zozo/us/coronavirus.us.ca              'ses.html?action=cli           ck&mo.dule=zTopoAzo.
       s-t-oriesdxq
                  nl.L
                     qtype=Homepaçe(Accessed September6,2020).
     2 Theresearchforthisreportwasconducted inconjunctionwi thanAdvanced Researchcourseon 'COVID and Corrections''atthe
       WndonB,JohnsonSci   noolofPublicAffairsattheUni
                                                     versi
                                                         tyofTexas.Ourresearchteam i    sworkingonanumberofrel   atecirepor
                                                                                                                          '
                                                                                                                          ts
       underti
             ne auspicesofthe COVID,Corrections,anclOversightProject,wi ththegeneroussupportofArnolciVentures.
     3 Ouranalysisrel
                    iesheavi lyonthe databaseoftheTexasJustice Ini
                                                                 tiative(TJI),whichtracksaIIdesti
                                                                                                nsincustodyin'
                                                                                                             rexasanclserves
       asanextraorclinaryresourceforresearciners,policymakers,advocates,andline media. Wearegratefulfortheassistanceand
       guidance ofEvaRuth Moravec,TJI'sExecutiveDirector, and MargaritaBronshteyn,TJI/svolunteerciatascientist.
Case 0:12-cr-60016-KMW Document 230-1 Entered on FLSD Docket 01/05/2021 Page 13 of
                                      32




     II. Key D atapoints
        * AtIeast231 people have died from CO VID             @ The youcgestincarcerated personw ho died
          inTexascorrectionalfacili
                                  ties.Thisincludes             from COVID was28,and the oldestwas85.
           staff,jail,and prison deaths.                        80thw ere incarcerated in state prisons.
        * The prisondeath curve inTexasI aas                  * 21 people had served 90% ormore oftheir
          remained stubbornlyhigh sincethe startof              sentence atthe tim e oftheirdeath.
          the pandem ic.                                      * 73% ofpeople who died from COVID in
        * Prison deathsaccountfor93% ofdeaths                   prison did nothavea Ii fesentence.
          am ong people in custody.
                                                              @ 80% ofpeople who died injaiIsfrom
        * In one prison,the Duncan U ni
                                      t,alm ostô@/o             COVID w ere notconvicted ofa crim e.
          ofthe incarcerated populationhasdied.               * 58% ofpeopIe who died in prisonsfrom
        * Menmakeupa1Ijaildeathsand97% of                       COVID w ere eligible forparole.
          prison deaths.                                      * 9 people who died in prisonsfrom CO VID
        * The average age ofdeath is64 forpeople                wereapproved forparole butwere not
           in prison.I
                     tis56 forpeople injail.                    yetreleased.



     111.O verview ofCO VID Deaths in Texas Prisonsand Jails
     How m any people have died from COVID inTexas         been 27 staffdeaths,14jaildeaths,and 190 prison
     prisonsandjails?                                      deaths.T#1e fir
                                                                         'stdeathswere it'earlyAë)riIar)d
     A totalof231deathsdue to CO VID-I9 have been          sincethen,deathshave rem ained steadily high up
     reported from the startofthe pandem icthrough         to thetim e we published thisbrief.
     O ctober4,2020.AsFigure 1highlights,there have




     These num berswillIikelyri
                              seasTDCJand county           isdeterm ined.Itisalso extrem el
                                                                                          y im portantto
     jailsupdatecustodialdeathreports.Agenciesare          em phasizethatthese num bersare conservative and
     required to repor
                     'taIIdeathsin custodywithic 30        thereisa greatriskofundercounting,especially
     days,butoften amend reportsmuch later,aheran          forcountyjaildeaths.People spend muchshorter
     atltopsyiscotlducted and the officialcatlseofdeatln   periodsincustodyinjailscomparedto prisons.
Case 0:12-cr-60016-KMW Document 230-1 Entered on FLSD Docket 01/05/2021 Page 14 of
                                      32



     Becauseofhighlevelsof''churn''inthejail                                                            How have deathsfrom COVID inTexasprisonsand
     population,itispossiblethatindividualscontracted                                                   jailschanged sincethe startofthe pandemic?
     thevirusinjail,werereleased,andthendiedon                                                           Fi
                                                                                                          gure 2 below showsthe knownCOVID deathsin
     theoutside.Also,somejailsmayhaveintectionally                                                      Texasprisonsand countyjailssincethepandemic
     released people atriskofdying so thatthe death                                                     began up untilSeptem ber2020.Septem ber
     would notbe recorded asajaildeath.4                                                                dataarefaded in Figure 2 becausethe countis
     Moreover,inb0thprisonsandjails,somepeople                                                          incomplete.W hileTDCJandTexascountyjailshave
     died w i
            thouteverhaving beentested forCOVID,                                                        30daysah.   era deati'occtl1
                                                                                                                                   'stofile 8
                                                                                                                                            .
                                                                                                                                            3( )tlstodialdeatk)
     and some died from apre-existin: medical                                                           repor4w itlltheTexasO ffice oftp1eA' ttoI'rley GelleraI,
     condition w orsened by CO VID.Those deathsare                                                      there are instancesofreporting taking m uch Ionger.
     notcounted asCO VID deaths.s                                                                       Because ofthis,we do notrecognize Septem ber
                                                                                                         prison orjaildeath countsascom plete and
     Toyetgler,tllese factot'
                            scotlttibute to ttle difficts1ty                                             recom m end caution in interpreting them .Figure 2
     in provi
            ding acom plete picture ofthe IossofIi      fe                                              also containstheaverage daily population (ADP)
     associated w ith CO VID behind barsinTexas.                                                        ofjailsand prisonsinthe stateto provide context
                                                                                                        aboutthe relative size ofthese system s.


                           Fisure 2:Num berofCOVID Deaths in Texas Prisons and Jails,by M onth
                                               April-Septem ber2020




     4 TexasCommissiononJaihStandards,2019 SelfEvaluation Report,2019,
        i)tt ':7'wwbu.11ë1''et.tr.)x-'.t )v/p. t,t?1i
                                                    rz/u#)Ioa.f
                                                              ..1
                                                                'b'./tllr
                                                                        ..
                                                                         -s''r(.?q.)çotts..
                                                                                          ''-T'
                                                                                              .)xas'D
                                                                                                    ,'C2OCr
                                                                                                    .     ..
                                                                                                           't'l4,'lissItat)fa+2Oo!l%.J2,.2.(J.JfilIk'
                                                                                                                                                    -zo
                                                                                                                                                      /2O%-ta.f1(.ji
                                                                                                                                                                   ..      '2(-)SE.H.
                                                                                                                                                                    L!(.1sOo           ;
                                                                                                                                                                                       z. k
                                                                                                                                                                                          'jJ
       (Accesse.   :1C.
                      )cloE'
                           )'
                            ar26,2020);St1,)tlatat1)çAp       'ya:'Hobv'         -
                                                                                 Raxat  ;-J,3ElqAvr)hfql,I  vest1.  k.!
                                                                                                                      ,1ttr''7lIs()fIt)tt)(!tf:.fDï:?,.111
                                                                                                                                                         7s'''''I
                                                                                                                                                                -extls(' )k.)st.
                                                                                                                                                                         .      )rubtt,C
                                                                                                                                                                                       '.
                                                                                                                                                                                        ''
                                                                                                                                                                                         .'
                                                                                                                                                                                          Ir.(t()k.)6?r
                                                                                                                                                                                          .
       29,2020,htpsr//www.texasobserver.or /how.texas.alisavoicl-investiqlationsof.inmate-deatja.s-t
     5 Frontli ne,'Autopsy101,      ''NPR& Propubiica,ht'          t s://www. bs.or /'             w bh/ a es/frontl            ine/ ost-mor       lem/thin s.toxc.          -t
                                                                                                                                                                             lialkyr
                                                                                                                                                                                   -
                                                                                                                                                                                   t.
                                                                                                                                                                                    il
                                                                                                                                                                                     M pq   asyr.l01,
        html#:-' .text=Autopsies% zousually% zotake% zotwo%zoto,to% zosix% zorqrks%zoto% zoprepaw .
Case 0:12-cr-60016-KMW Document 230-1 Entered on FLSD Docket 01/05/2021 Page 15 of
                                      32



     How dodeathsinTexasprisonsandjailsin2020           yearthanicthe pastfew years.Also included inthe
     com pare to previous years?                        calculation are deathscategorized ast'other.'These
     The high numberofprisondeathsisstriking            deathsmake up asmallportionofthetotalnum ber
     comparedtojaildeaths.Todeterminewhetherthis        ofdeaths,buttheyinclude custodialdeath repor'       ts
     high levelofdeathsin prison isuniqueto2020,        wi th undetermined causesorreportspending
     we compared thetotalnumberofdeathsinthe            resultsorinvestigation.Because CO VID deaths
     pandemicperiod in 2020to the same period inthe     lz'
                                                          )ayIne fiIed itlally ofthesethree crategories,w lt
     lastfew years.Figure 3 showsthatdeathscaused       include alIthree in ouranatysis.
     byillnessornaturalcausesare m uch higherthis

                        Fisure 3:Num berofDeaths from N aturalCauses,Illness,
                   and ''Other''in Texas Prisons During the Pandem ic Period,by Year
                           April-Septem ber2015 to April-Septem ber2020




     IV. CO V ID in Texas Prisons:A Com parative A nalysis
     Thestate prison system inTexasisrun bytFe          How doesTexascompare to otherjurisdictions
     TexasDepartm entofCrim inalJustice (TDCJ).This     w ith respectto the num berofCO VID infections
     sectionexaminesin m oredetailhow COVID-I9          in prisons?
     hasim pacted TDCJ com pared to othersectorsof
                                                        Figure4 show show the COVID infection num bers
     societyand otherprison system s,in b0th absolute   forpeople incarcerated inTexas'prison system
     term sand using ratesto accountforthe sizeof       com pared to the infection num bersforthe other
     the system.W e do nothavethese analyseswith        statesthatrankhighestinthisregard.M ore people
     jaildeathdatabecauseoftheup  liqtledi
                                         fhctllty       inTexasprisonshave contracted CO VID than
     incapturing anaccuratejailpopuiationcount.A        in anyotherprison system inthe United States.
     num beroffactorscontribtlteto thisdi
                                        fhculty,as      Figure 5 show sa sim ilarsituation when i
                                                                                                tcom esto
     explained inSection 111.                           the num berofCOVID infectionsforstaffinthese
                                                        facili
                                                             ties- Texastopsthe nationalcom parison char't.
Case 0:12-cr-60016-KMW Document 230-1 Entered on FLSD Docket 01/05/2021 Page 16 of
                                      32



                           Figure 4:The Top 5 Prison System s forthe N um ber
                               of COVID lnfections ofIncarcerated Peopie
                                         April-October2020




             Figure 5:The Top 5 Prison System sforthe Num berofStaffCO VID lnfections
                                        April-O ctober2020




     How doesTexascomparetootherjurisdictions        staff,faroutpace deathsin any otherstate or
     with respectto the numberofCOVID deaths         federalprisonsystem intlae country.Figures6 and
     in prisons?                                     7 dem onstratethisbycom paringTexasto the next
     Raw numbersofdeathsfrom COVID-I9 inTDCJ         fourstateswiththe highestnum bersofdeaths
     facili
          ties,both among incarcerated people and    among incarcerated people and staff,respectively.
Case 0:12-cr-60016-KMW Document 230-1 Entered on FLSD Docket 01/05/2021 Page 17 of
                                      32



     Figure 6:The Top 5 Prison System s forthe N um berofCOVID Deaths of lncarcerated People
                                      April-Septem ber2020




     TDCJ hasexperienced highernumbersofstaff        prison system withthe nexthighestnum berof
     deathsthan anyotherU.S.prisonsystem .Figure 7   deaths,California.The majorityofstateshave had
     revealstl
             natTDCJhashad m orethandoublethe        one orzero staffdeaths.
     num berofstaffdeathsfrom COVID thanthestate

         Figure 7:The Top 5 Prison System sforthe Num berof COVID Deaths of Prison Staf
                                        April-August 2020
Case 0:12-cr-60016-KMW Document 230-1 Entered on FLSD Docket 01/05/2021 Page 18 of
                                      32


     How doesTexascomparetootherjurisdictions             using ratesinstead ofabsoiute numbers,Texas
     when itcom esto the ratesofCOVID infections          farespoorly by com parison.AsFigures8 and 9
     and deathsin prisons?                                below show,wefoundthatpeople inTexasprisons
     SinceTexashasthecountry'sIargestprisonsystem ,       testpositive forthe virusand die from COVID at
     itisperhapsnotsurprising thati
                                  thasthe m ost           higherrateswhen com pared to the overallTexas
     COVID deathsin absoluteterm s.Butevenw hen           population,the nationalaverage,and the national
     we accountforthe sizeofTexas'prison system by        prison average.

                              Figure 8:Com paring CO VID lnfection Rates for People in
                            Texas Prisons to O ther Incarcerated and GeneralPopulations
                                               April-Septem ber 2020
     '


                                                                  * '@*            '* @         *       ' @        @'        1 I:: *-*+ '
                 People inTexas prlsonsare
                 testing positive forCOVID at
                 disproportionately high rates.
                 490% higherthanthe state of
                 Texasasawhole
                                                                                                                        J.
                 4O% higherthanthe national
                 prison population average
                 820% higherthan the
                 nationalaverage
                                                                                                    .




                                                                      *'       .            * -.                        * .              * -.
                     k                                            .                      .. .   . .                .     .          ... . .
             *                                                                              - .                                         - .




                              Fisure 9:Com paring CO VID Deaths per 10,000 People in
                            Texas Prisonsto O ther Incarcerated and GeneralPopulations
         '
                                              April-Septem ber2020
                                                             .   ... -. p .                     -.      .          @    @ .x        j .. I œ ..   .

                 People in Texasprisonsare dying
                 from COVID at
                 disproportionately hish rates.                       '
                 140% higherthanthestate of
                 Texasasawhole                                                                                     I1

                 35% highertianthe national
                 prisonpopuiation average
                 115% higherthanthe
                 nationalaverage




                     â                                           .         *              @ .*                     *.   *             * .*
                                                             #-                    ''*      * *-              *-              ***      * *œ
             l
Case 0:12-cr-60016-KMW Document 230-1 Entered on FLSD Docket 01/05/2021 Page 19 of
                                      32



     Comparedtootherjurisdictionswi
                                  thIarge           Texashasone ofthe highestratesofb0th COVID
     prisonsystems,Texasperform srelativelyw orse   infectionsand COVID deathsofanyIarge
     in preventing the spread ofCOVID infections    prison system .
     and prisondeaths.Figures10 and 11 show that

     Figure 10:COVID infection Rates per10,000 People in Prison in the 10 Largest Prison Systems
                                       M arch -O ctober 2020




        Figure 11:CO VID Deaths per 10,000 People in Prison in the 10 Largest Prison System s
                                      M arch -O ctober2020




                                                                                                   74:1!
Case 0:12-cr-60016-KMW Document 230-1 Entered on FLSD Docket 01/05/2021 Page 20 of
                                      32




     How doesTexascompareto otherstates                      substantiallyreducethe num berofCOVID fatalities.
     with respectto reducingthe numberofprison               AsFigure 12 shows,otherstatesstarted w i
                                                                                                    th
     COVID deaths?                                           highernum bersofdeathsin prisonsthanTexas
     Atthe beqinning ofthe pandemic,Texashad one             icA pril2020,buttookstepsthathad the effectof
     ofthe highestnum bersofprison deathsinthe               dramaticallyIowering the numberofprison deaths
     country.Butofthe fourstateswiththe highest              in subsequentm onths.By contrast,the num berof
     prison death cotlnts in thisfirststagf
                                          a ()fthe crisis,   reported COVID deathsinTexaspri  sonsrem ains
     Texasisthe onlystatethathasbeen unableto                stubbornlyhigh.


                                Figure 12:Com parins States'Success in Reducins
                                 the Num berof Prison CO VID Deaths O verTim e
                                             A pril-August 2020




     V. Location of CO V ID D eaths in Custody in Texas
     CO VID-I9 isa diseasethatspreadsveryrapidly             in 9 ofTexas'254 counties.AsFigure 13shows,
     through cerlain com m unities,w hileothersare not       the HarrisCountyJail,with 6 deathsofpeople
     im pacted atall.Thisistrue fordeathsfrom COVID          in custodyfrom CO VID,accountsforthe Iargest
     inthe prisonsandjailsofTexas,the vastmajority           shareofjaildeaths,over40%.Everyotherjail
     ofwhi   ch havefew orno deathsfrom COVID.O nly          with aCOVID death hashad onlyone death.The
     afew faciIitieshave seen sig,)ificantnul
                                            '
                                            tnbersof         countieswi
                                                                      thjaildeathsareprimarilyoneswith
     deathsfrom COVID.Thissectiondetailswhich                a Iargepopulation.O fthese 9 counties,4 have
     facilitiesthese are,and how theycom pare to the         populationsofover2 m illion,and the other5
     state asaw hole.                                        have populationsbetween 200,000 and q m illion.
                                                             Am ong the 5 m ostpopulouscountiesintFestate,
     W hichTexascountyjailshavehad deaths                    onlyTravisCountyhasnothad anyjaildeaths
     from COVID?                                             from COVID.
     Therehavebeenreporledjaildeatl
                                  nsfrom COVID
Case 0:12-cr-60016-KMW Document 230-1 Entered on FLSD Docket 01/05/2021 Page 21 of
                                      32


                            Figure 13:Location ofJailCO VID Deaths in Texas
                                        M ay -Septem ber 2020
                                '

                                    TexasCounties w ith JailCO VID Deaths

                                      .                  .z   a   .   1 -.


                                    Bexar
                                    Brazos
                                    Cam eron
                                    DaIIas
                                    EIPaso


                                    Jefferson


                                    Tarrant




     W hichTexasprisonfacilitieshave had the highest    have had atIeastone prison death.Asshown by
     num bersofdeathsfrom COVID?                       Figure 14,the majorityofthe 190 prison deathsare
     TDCJoperated,orcontracted fortheoperation         concentrated injustafew prisons,with 58% arising
     of,atotalof108 facili
                         tiesthrough m ostofthe        from just7TDCJfacilities.
     period ofstudy.O utofthose,alm osthalf,or46,

          Fisure 14:TDCJ Prison Facilitiesw ith the HighestN um bers ofPrison CO VID Deaths
                                        April-Septem ber2020
Case 0:12-cr-60016-KMW Document 230-1 Entered on FLSD Docket 01/05/2021 Page 22 of
                                      32

    TheTDCJfacili  tiesthathave the highestnumberof           Even when controllirlg forthe size ofthefacilities,
    deathsfrom CO VID tend to be prisonsthathouse             tl1f)se '
                                                                      ,
                                                                      7 l)risoI)s p1ave a si':.Jt
                                                                                            ..: )ifica,-
                                                                                                       1tlyI)iq
                                                                                                              .I
                                                                                                               i)(,
                                                                                                                  )r
    large numbersofelderlyincarcerated people aswell          percentage oftheirpopulati           ondying from COVID
    asindividualswith physicaldisabilitiesand serious         thantheTDCJ population asawhole,asshow n in
    medicalcondi  tions,such asthe Duncan,Pack,and            Fiyure 15.
    Estelle Uni
              ts.
                       Figure 15:The Percentage of People W ho Died from COVID in
                         TDCJ Facilities w ith the Highest Num bers ofPrison Deaths
                                            April-Septem ber 2020




    To provide asense ofthe extrelTle signi ficance of        the unitw i
                                                                        ththe low estshare ofdeathsam ong
    the percentage ofincarcerated people who died             these 7 units,is m ore than tw ice as high as the TDCJ
    inthese uni ts,the Duncan Uni  thashad alm ost6%          average.Notably,the percentageofpeoplew ho
    ofi tsincarcerated population die from CO VID.            died from CO VID acrossTexas
    Thism eansthatapproxim atelyone outofevery 18             prisonsasaw hole isam ong
    people housed atthe Duncan Unitdied from CO VID           the highest in the country.
    i11tlae spanoffive 1)-1ontl
                              as.Ever-
                                     lthe !
                                          aertTentage of                                                         -.   :           .
                                                                                                                                  -@
    incarcerated people w ho died atthe Telford Unit,                                                                     -

                                                                                                         .        *           @* . @


    V l.D em ographic charau eristics of those w ho died from                                           *@*           . *         * *
                                                                                                             @                *   :
         COVID in Texasprisonsand jails
    Thissection exploressome ofthe demographic                vastmajorityareoverthe
    characteristicsofthose who died from COVID-I9 in          a:eof55,w i lh only4 people
    custodyin Texasprisonsandjails,focusing largely           dying underthe ageof45.Becauseofthe poorer
    onrace and age.W e also I
                            aighlightcharacteristicsof        healthofpeople who are incarcerated,mosthealth
    staffmemberswho died from COVID.                          expertsbelieve thattheirphysicalhealth more
                                                              closel
                                                                   y resem blesthatofa person 1O yearsolderin
    How have COVID deathsin prison custodyaffected            the generalpopulation.Inotherwords,people age
    differentage groups?                                      55in prison havesim ilarmedicalvulnerabilitiesto
    W hen Iooking atthe agesofthose who diedfrom              their65-yearoId peerswho are notincarcerated.d
    COVID inTDCJfacilities,Figure 16 showsthatthe

    6 Chammah,Maurice,'Do YouAgeFasterinPrison?'TheMarshallProject,August24,2015,
      t
      xt
       lpsrt/www.
                ti
                 aemarshallproject,
                                  or/2O15/08/24/doa.
                                                   o.
                                                    u.açe-fasterlr
                                                                 a.;)
                                                                    -rl.
                                                                       yo.(
                                                                          )
Case 0:12-cr-60016-KMW Document 230-1 Entered on FLSD Docket 01/05/2021 Page 23 of
                                      32


                          Figure 16:Prison COVID Deaths in Texas by Age Group
                                         April-Septem ber2020




     Figure 17showsthatw henthese deathsare         TDCJprisonswho are olderthan55 are dying at
     considered in Iightofthe m akeup oftheTexas    sig1)ificarltly 8)i(
                                                                       uJ
                                                                        ))erratesfrot''COVID '.J
                                                                                             .: iven thb
                                                                                                       z
                                                                                                       tir
     prison population,the harshage im pactof       share oftheTDCJpopulation.The percentage
     COVID incustodybecomesunmistakable.W hile      ofCOVID deathsam ong people aged 65-75 is
     people under45 make up overhalfofthe TDCJ      q2tim estheirshare ofthe population,and the
     population,theyaccountforjust2% ofthe COVID    percentage ofCO VID deathsam ong people over
     deaths.Incontrast,individualsincarcerated in   75 is28timestheirshare ofthe population.

      Figure 17:Com paring Prison Deaths by Age Group to Age M akeup ofthe TDCJ Population
                                      April-Septem ber2020
Case 0:12-cr-60016-KMW Document 230-1 Entered on FLSD Docket 01/05/2021 Page 24 of
                                      32



     How have COVID deathsincustody affected           deathsisproporlionalto theirrepresentation in
     differentracialgroups?                            the'Texasprison population.How ever,Hispanic
     Figure 18showsthatBlackpeople accountfor          people aresom ewhatover-represented in prison
     asignificarltlyIat'gershare ofprisot)CO VID       COVID deathscom pared to theirrepresentation
     deathsthantheirshare ofthe generalTexas           intheTDCJ population,w hileW hite people are
     population,buttheirshare ofprison COVID           somewhatunder-represented.


                  Figure 18:Com paring the RacialBreakdow n ofPrison Deaths to the
                        RacialDem ographics ofTexas and the TDCJ Population
                                        April-O ctober2020




     W hatarethe dem ographiccharacteristicsofthose    those w ho died in TDCJ facilities.
     who diedfrom COVID inTexasjails?
                                                       W hatarethe demographiccharacteristicsof
     Am ong the 14jaildeaths,8ofthose individuals      correctionsstaffw ho died from CO VID?
     who died wereBlack,3 were Hispanic,2 were
     W hite,and 1 had no race information.Thus,Black   Among the 27 correctionalstaffwho died from
     people make up overhalfofthejaildeathsfrom        COVID,tlle tnajority weï'ecol
                                                                                   'reqtiorlalofficers
     COVID.However,the sam ple size(14 deaths)         working inTDCJfacilities./Also included in
     istoo sm allto draw anyconclusionsaboutthe        thetotaldeath countare chaplains,a nurse
     demographicsofpeoplewho died injails.             practi
                                                            tioner,a com m issary m anager,and a cannery
                                                       worker.Therehave also been 5deathsamong
     The averageageofthose who died from COVID         countyjailem ployees.Analysisofthe data about
     while in custody inTexasjailsis58,eightyears      staffdeathsrevealsthat:
     youngerthanthe averageageofdeath am ong
Case 0:12-cr-60016-KMW Document 230-1 Entered on FLSD Docket 01/05/2021 Page 25 of
                                      32



        * 37% ofthe staffw ho died had lessthan 5           * The average age ofdeath forstaffis57.The
           yearsto Texas'retirementage (age 65).              youngeststaffm em berwho died was36,
        * 22% w ere atorpastthe age ofretirem ent.            while the oldeslwas 77.



     VII.Conviction and Sentencing Status ofThose W ho Died from CO VID
         in C ustody in Texas
     Thissection analyzesdata abouthow people ic
     custodywho died from CO VID w ere involved in
     the criminaljustice system.I
                                tpresentsinformation     Had the people w ho died from COVID inTexas
     aboutwhetherpeople had been convicted of            jailsbeenconvicted ofacrime?
     crimes,theiroYenses,the length oftheirsentences,    Figure 19 show sthatofthose who died from
     and w hetherthey were eligible orapproved for       COVID inaTexascountyjail,the vastm ajori
                                                                                                ty,11
     parole.Thisdata isimporlantbecause these factors    outof14,oralm ost80% ,w ere in pre-trialdetentîon
     im pactpotentialpolicysolutionsforpreventing        and had notbeen convicted ofany crim es.
     deathsin custodyfrom the CO VID.These policy

                               Figure 19:Conviction Inform ation for People
                               W ho Died from COVID in Texas County Jails
                                         M ay -Septem ber2020




     W hywere peoplew ho died from COVID inTexas         Mostpeopl  e incarcerated inTexasprisonshave
     prisonsincarcerated?                                been convicted ofperson o#enses,so we would
     Figure20 exam inesthe conviction offensesofthe      expectto seethatthese individualsalso account
     people who died from COVID inTDCJfacili   tiesand   form ostCO VID deaths.How ever,asFigure 20
     com paresthem tothe generalTDCJ population.         also shows,peopie incarcerated forperson crimes
     The oYensesare broken up intofourtypesthat          m ake up a disproporlionatelyIarge share ofCOVID
     follow TDCJ' Scategorization ofthese crimes:        deathscom pared to people convicted ofother
     person,drug,property,and other.Person offenses      offenses,while the reverse istrueforthe other
     include a broad range ofcrimes,including robbery,   three o#ensecategories.Thisdispari  tym akessom e
     sim ple assault,sexualassault,and murder.Drug       intui
                                                             tive sense,since person oH'ensesohen carry
     offensesinclude manufacturing,deli very,and         Iongersentences,m eaning thatpeople convicted
     possession ofdrugs.Propertycrimesconsistof          ofthese crimesare more Iikel  yto age inprison,
     offensessuch asburglaryorarson.Finally,'' other'    putting them ata higherriskofdying from COVID.
     offensesincludetechnicalviolations,DW Is,and
     otherm iscellaneousoffenses.
Case 0:12-cr-60016-KMW Document 230-1 Entered on FLSD Docket 01/05/2021 Page 26 of
                                      32



         Fisure 20:Breakdow n ofTexas Prison CO VID Deaths by Conviction O ffense Catesory
                                     April-Septem 6er2020




     W ere peoplew ho died from CO VID inTexas           sentences.Inotherwords,theyw ould have been
     prisonsIikelyto be released som eday?               released to the com m unityatsom e point,had
     Am ong thosew ho died from CO VID inaTDCJ           they notdied.Figure 21 show sthis population
     facili
          ty,137 people(73% )were notserving life        representsalm ostthree-quartersofprisondeaths.

                         Figure 21:The Likelihood of EventualRelease for People
                                 W ho Died from CO VID in TDCJ Facilities
                                         April-Septem ber2020


                    73% ofpeoplewho died                  -   - - ' * -* *
                    from COVID I
                               n prison in                    - . *- -. -
                    Texaswere notservins Iife
                    sentencesand would have              A@     .. . . .     j .
                    someday been released.


                        à
                    1



     How close to m andatory releasew ere peoplew ho     11people (8%)died with Iessthan ayearuntil
     died from COVID inTexasprisonsatthe time of         theirmandatory release date and anadditionalq0
     theirdeaths?                                        people(7.5%)died wi
                                                                           thin ayearortwo oftheir
     Figure22 Iooksathow Iong people w ho died           releasedate.Im porlantl y,thischarlfocuseson
     from CO VID inTDCJfacilitieshad untiltheirprison    the Iongestpossible tim ethese individualshad
     discharge date,excluding anyone who wasserving      rem aining in prison,since m ostwould be eligible
     a Iife sentence.W hile the majorityofpeople who     forparole ordiscretionarym andatorysupervision
     died stillhad atIeast10 yearsIeftontheirsentence,   atvarious earlierpoints.
Case 0:12-cr-60016-KMW Document 230-1 Entered on FLSD Docket 01/05/2021 Page 27 of
                                      32
    Figure 22:Breakdow n ofTexas Prison COVID Deaths by Am ount ofTim e Rem ainins on Sentence
                                      April-Septem ber 2020




  Figure 23 Iooksathow much oftheirsentencespeople      sentence.Thisisan im porlantmetricbecause inmost
  had com pleted atthetim e oftheirdeathsfrom COVID,    casespeople in custody are eligible forparole aher
  Iimiting the analysisto people who were notserving    com pleting 25% oftheirsentence.Forpeoplew ho
  lifesentence.Among tinispopulation, nearl y halfhad   are convicted ofthe mostseriousopenses(so-called
  served over50% oftheirsentence w hen theydied.        '3y offensesl'),theyare eligible forparole aherserviny
  Additionall y,almostthree-quartersofthose who died    50% oftheirsentence.
  from CO VID had com pleted atIeast25% oftheir

      Figure 23:Breakdow n ofTexas Prison CO VID Deaths by Percentage ofSentence Com pleted
                                     A pril-Septem ber 20208
Case 0:12-cr-60016-KMW Document 230-1 Entered on FLSD Docket 01/05/2021 Page 28 of
                                      32



     W ere peoplewho died from COVID inTexas              consideration becausetheyhad alreadyserved the
     prisonseligible orapproved forparole?                m inim um sentence requirem ent.'Parole eligible'
                                                                                                          '
     Figure24 showsthat102 people,or58% ,of               m eansthatthe Parole Board could considerthem
     thosew ho died in aTexasprisonfrom COVID             forrelease,notthattheywould infactbe granted a
     were eligible atthetim e oftheirdeathsforparole      favorable parole decision.


                Figure 24:Parole Eligibility of People W ho Died ofCOVID in Texas Prisons
                                           A pril-Septem ber2020




     O uranalysisfurtherindicatesthatm ostpeople who      decisionto approve som eone forparole release
     were parole-eligible atthetim e oftheirdeath had     and the actualreleasedate,asthere m ay be a
     beeneligible forlongerthanayear.O naverage,          requirem entforthe personto
     they had been parole-eligible for6.5 yearsbefore     participate in a program prior
     theydied.                                            to actualrelease.However,
                                                          asourforthcom ing repor  't         * @ .. @ @ . @ . @
     Additionally,9 people died from COVID after          willdiscuss,m any ofthese
     they were approved forrelease on parole,but                                             .        * * . -
                                                          required program shave            -      - > @. p -@
     theywere stillincarcerated atthe time oftheir        been puton hold during
     death.There isohen a Iag time betweenthe             the pandem ic.
                                                                                                         .   @
                                                                                                      @ ., @ -




     V III. Conclusion
     The preliminarydatainthisbriefshould beviewed        these I)tlr)'
                                                                  .   )iaer'sar
                                                                              '(
                                                                               c
                                                                               ?tLor'
                                                                               '    lservative;thetrtletolIof
     asastarting pointforpolicy discussionsabout          the pandemic islikelym uch higher.The brief
     Texas'failure to curb the spread ofthe virusin its   also presentsthe data necessaryto beginany
     corrections facili
                      tiesand the resulting devastating   discussion aboutpotentialpolicy solutions.
     hum antollofCOVID behind bars.And again,
Case 0:12-cr-60016-KMW Document 230-1 Entered on FLSD Docket 01/05/2021 Page 29 of
                                      32



     O urresearch team w illbe issuing afuture repor
                                                   't     W hilethere ismuchaboutthevirusthatwe do not
     thatgoesinto even more detailaboutthisdata,          yetknow,whatwe do know isthatCOVID ishaving
     documentsthe Iivesofthosewho diedfrom COVID          adevastating im pacton the people w ho live and
     inTexasprisonsandjails,examinosthestepsthat          workinourstate'
                                                                        sprisonsandjaiis.Wethushavea
     Texashastaken ornottakento dateto addressthe         m oralobligation to putthisdatato im m ediate use
     COVID risksin custodiaIsettinys,i
                                     and i(16)ntifies     to betterprotectincarcerated people and staffin
     criticalpolicyrecom m endationsto stem the crisis.   Texas'correctionalfacilities.
Case 0:12-cr-60016-KMW Document 230-1 Entered on FLSD Docket 01/05/2021 Page 30 of
                                      32



                                          M ethodologicalAppendix
     ThisAppendix providesdetailed informationaboutthesourceswe used to gatherthe data forouranal
                                                                                                ysis,
     and ourm ethodologicalapproach to ouranalysis.

     Averagedailypopulation counts(ADP)
            The prisonADP wascalculated byaveraging the March 2020 and September2020 population
            totalsprovided bythe TexasDepartm entofCriminalJusti
                                                               ce (TDCJ).These are the mostrecent
            totalsand theycan be found inthe High-value DatasetsthatTDCJ publishesona m onthlybasis.
            The mostrecentdatasetcan be downloaded onthe TDC.Jw e-tu.i-t/.      -



            ThejailADPwascalculated using abbreviated populationrepor'
                                                                     tspublishedbytheTexas
            Com mission ocJailStandards.W e averaged the Iastfourmonthl
                                                                      ycounts, from July 1,2020 to
            October1,2020,to m irrorthetimeline provided byTDCJ'Spopulationcounts.These population
            repor'
                 tscan be found onTCJS'Swebsjlq.         .



     lnfectfon and death counts

            AIlprison infection countsaretakenfrom Tl
                                                    ne MarshallProject.The MarshallProject'sregularly
            updated 'As-
                      -tate.b-y-s.taye Look-af.flo-ro-n-pvirusîr
                                   -
                                              -                a..p
                                                                  .rjs-
                                                                      o-r)s''page containscase countsand death
            countsforeveryjurisdiction sincethe beginning ofthe pandem ic.Infectioncountswere Iast
            collected onO ctober15,2020.

            Texasprisonandjaildeathcountsareextensivelytracked bytheTexasJusticeIni
                                                                                  tiative(TJ1).TJI
            m aintainsan extensi  ve CO VID death-datasetaherrnorlitt)rirlg
                                                                          .Jct'stodiaIdeatg)l'
                                                                                             ernor'
                                                                                                  tsfiIed w iti)tp)e
            TexasO ' ffice ofthe AttorrleyGeneraI,nevlsreleasesptlbIisp')ed l)ythe g?ureaLlofPrisot 'tsar'
                                                                                                         td Texas
            Deparlm entofCrim inalJustice,ancldailytalliesfrom theTexasCom m ission on JailStandardsfrom
            countyjails.W euseTJIinstead ofTheMarshallProjectforTexasdeathcountsbecauseTJI'sdata
            containsnam esassociated w i
                                       th everydeath wheneverpossible, andthisisessentialforourIater
            analyses.PrisondeathcountsforaIIotherjurisdictionsaretakenfrom TheMarshallProject'
                                                                                             s
            reguIarly updated '/kjkate-b -state-t-ookatC-qrp-oavjr-tp-s-in Prisolxsl'page.
                                                  -          -         -               .



            Texasprison staffdeathsElave l
                                         neen conalliled frorn tlle official'
                                                                            I
                                                                            -D -Jwebsjteand medi
                                                                                               a m entions
                                                                                                   .

            ofstaffdeaths.Wecompiled dataonIocaljailstaffdeathsbased oninformationfrom news
            arlicl
                 eswefound using Google alerts.Data onjailstaffdeathsmay notbe exhaustive.Prison staff
            deathsforaIIotberjurisdictionsaretakenfrom TheMarshallProject'sregularlyupdated .
                                                                                            ''
                                                                                             A-%t;1:c
            by-state LookatCorocavirusic Prisons''page.
            Death countsforthe generalpopulation in Texasand the U.S.come from theNew-YorkTimea            -              .

            COVID.I9 dashboard.


     lnfectfon ratesand deatbsasaproportionofpopulations
            Prison infection ratesforTexasand forthe U.S.prison population asa w hole were calculated
            by dividing totalCOVID case countsina prison system bythetotalpopulationcountofthatprison
            system,andthenmultiplying by10,000.Weusedcasecountsfrom The MarshallProject'
                                                                                       s'.
                                                                                         A.S.1ate.)
            b -state Look atCoronavirus. in Prisons''page,and prison population countscome from their
            'COVID Trackin: I  o Prisons' 'database.Populationcountscapture prison populationsfrom roughly
            177id-M arcll202O to ti1e etld ofAtIqjust202O.Vt
             ,                                             /e tlsfad ol)ly rh/laI'(zfl2020 (ëot.lttts 8)stlney reflectpriso1')
                                                                   .

            populationsbefore m ostpandem ic-related policieswere im plem ented. Addi               tionally,wewantedto
            stay consistentasw e use anagency-provided datasetinlateranalysescapturing theTexasprison
            population in M arch 2020.
Case 0:12-cr-60016-KMW Document 230-1 Entered on FLSD Docket 01/05/2021 Page 31 of
                                      32



            Prison deathsasa proportion ofpopulationsforTexaswere calculated by dividing totaldeaths
            from CO VID in aprisonsystem bythe population ofthatprison system ,and then m ul
                                                                                           tipl
                                                                                              ying by
            10,000.TexasCO VID death countscome from TJI. AIIprison population counts were taken from
            The M arshalIPro'qxl'sGttu-uk,
                                     -   -



            lnfection and deathsper40,000 forthe Texasand U.S.generalpopulationswere calculated by
            dividing the num berofCOVID casesordeathsina givenpopulation by i    tstotalpopulation,then
            m ultiplying by 10,000.Fornon-incarcerated populations, we used caseand death countsfrom
            the N ew YorkTimpsr ovlD-1g
                                 -      w-clashboar-
                                                   d.PopulationdataforTexascomesfrom the mostrecent
                                                       -

            U.S.CensusBureau population estimates.PopuIationdataforthe U.S.comesfrom the kt,%,
                                             -                                                   -Ce=osu-s-     .     -

            Bureau o ulation clockasofSeptem ber29,2020.


     Location and unitdata
            Datafrom TJlincludedthelocationofatlTexasjaildeathsandTexasprisondeaths.

            To calculatethe percentage ofpeoplewho died inthe seven unitswiththe highestnumberof
            deaths,we used the datafrom TJIto determ inethe num berofdeathsin each uni  tand thendivîded
            that num berbythe population ofa given unit based on population data from TDCJ'S High-value
            Dataset.
            TDCJ'  SHigh-value Datasetscanbe downloaded onthe o-flicialTD-C.     -?website.W e used an archi     ved
            fiIefrol
                   na1$1arch 2O20 because l
                                          -
                                          '
                                          fnore ri
                                                 acentdatasets(
                                                              210 Ilc)ti1'
                                                                         tcltlde (-1ata jè
                                                                                         lrofiIesforindivi(jtlaIsw l)o
                                                                                              .

            di ed beforethe m ostrecentpublicatioc.Thistime frame isalso consistentwith population counts
            used in infectionratesand deathsasaproporlion ofpopulations.
     Age data
            To determ ine the age breakdow nofaIITexas prison deathsfrom CO VID,w e used datasetsfrom
            TJla1)dTDCJ.TJ1providesa1)i')dividtlal'sftl11nanae, afyt'    ),ra(Le,a!)(. 1tl,1it(.)fcgotlf'
                                                                                                        it-
                                                                                                          letlaerltioreveI
                                                                                                                         -y
            CCIVID death.TDCJ'SHiç)   lh)-VaItle Dataset, n'
                                      '                      lentio1-
                                                                    1ed aL'
                                                                          lt.
                                                                            )v'e,irlclt,desa ('  1etailet1tlata prc)fiIe
            forevti
                  lry individuaIcoIlfir)ed if)TDC. .J'
                                                     facilities.Betw eel '
                                                                         )t1)e irlf()rl'
                                                                                       f'ation pt  -ovide(: 1byT.  JIand
            informationavailable onthe High-value Dataset,we wereableto determinethe agesofeveryone
            who died from COVID in aTexasprison.W e used the High-value Datasetsto determine the
            breakdownofthe totalTDCJpopulation by age group and lhen compared thatto prisondeaths
            from CO VID,

            TodeterminetheagebreakdownofaIITexasjaildeaths,we relied ondataprovided byTJI.
            To determine the age breakdown ofa1ITexasstaffdeaths, we used inform ation published by
            TDCJforprisonstapandinformationpublished bythemediaforjailstaff.
     Racfa/data
            To determ ine the racialbreakdownofalITexasprison deaths,we used datasetsfrom TJIand
            TDCJ.TJIprovidesar1ir1dividuaI'sfuIIl)al))(    -7,agc,race,ar)d ul)i'
                                                                                tt)icol11iI)q?t1leI1tf'
                                                                                                      orevet' yCCDVID
            deatln.Usinjl.,
                          jrla1
                              :1esaflclotl)erunic!tle ic.
                                                        1i
                                                         alltifiersprovidoclh
                                                                            ''
                                                                             )yT.JI,wew e1-4   (
                                                                                               ,abIeto successfuIIy
            r'
             natc1
                 3179 of190 itndividuaIsto t8)eirftllITDCJdata r)rclfiIe i!)the I
                                                                       .            -Iiy1)-'
                                                                                           slbjItle Datasetr'
                                                                                                            f)elltiolletj
            above.Forthe 11 individualswewere unabl           e to match,we used custodialdeath repor       lsIinked by
            TJItofitld tileirrace.
Case 0:12-cr-60016-KMW Document 230-1 Entered on FLSD Docket 01/05/2021 Page 32 of
                                      32



             TodeterminetheracialbreakdowcofaIITexasjaildeaths,we used Xit)sdatase-tandTJ1'
                                                                                          sIinked
             custodialdeath reports.
             W e usedTDCJ'Sdatasetto determ inethe racialbreakdow nofTexas prisonsasa w hole.County
             jailsandfederalfacilities,andpri
                                            vatefacilitiesthatdo notcontractwithTDCJare notincluded in
             thisdatasetnorin ourracialbreakdown.
             Finally,Texas'state population racialdatacom esfrom the rrlp-sl-recq-
                                                                             -   r
                                                                                 at-c.
                                                                                     ensu.
                                                                                         sBu-reeu-eo-ttrrlates.
     Conviction and Sentencing Status
     To determ ine the sentencing statusforprison deatbs,we used TDCJ' S High-value Datasetfrom M arch
     2020,w hich includeseach individual'soffense,sentence,and parole status.A successfulm atch between
     aTDCJdata profileand TJIdatapointincludesan individual'sname,date ofdeath,dateofbirlh,sexat
     bit4h,race,tltni
                    tc)fconfir)et'
                                 netlt,r.
                                        :)rojected release,r'
                                                            )ar('
                                                                )Ie (
                                                                    u
                                                                    )Iit
                                                                       '
                                                                       Jibi1itydate,tè
                                                                                     lf-
                                                                                       f'
                                                                                        t
                                                                                        atlse,off
                                                                                                '
                                                                                                el)seat't.
                                                                                                         1senter
                                                                                                               -lce
     dates,sentence,and lastparoledecision.The 11indivi     dualswe were unableto m atch due to inadequate
     identifiersareexcltldeclfrot
                                aatl
                                   ae serlte1cinqjstatt,sanaIyses.
